Citation Nr: 1040522	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-25 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for migraine headaches (claimed 
as secondary to service-connected low back disability).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served from June 24 to August 9, 1996, and from 
February 13, 1997, to December 23, 1998.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2007, the appellant filed a claim for service connection 
for migraine headaches, which he reported were secondary to his 
service connected low back disability.

Thereafter, the RO requested a VA examination for the purpose of 
ascertaining whether the appellant had migraine headaches due to 
service-connected low back disability or whether migraine 
headaches were otherwise related to service. 

In April 2007, a VA examination was conducted.  The diagnosis was 
migraine headaches, moderately severe.  The examiner commented 
that the appellant had never discussed his headaches with his 
primary care provider and has never used anti-migraine 
medication.  The examiner opined that it was as likely as not 
that the appellant's migraines headaches are precipitated by 
paracervical muscle strain and posterior scalp tenderness.  The 
examiner discussed that, since the trigeminal nerve is involved 
in the sensory perceptions of the scalp, it is very conceivable 
that tenderness of the occipital skull due to cervical strain 
would cause chronic stimulation of the trigeminal nerve.

The Board finds that the VA examination is inadequate.  The 
opinion does not address the point of inquiry in this case, that 
is, whether the appellant has migraine headache due to service or 
service-connected disability.  The Board notes that the appellant 
is not service connected for cervical strain or any other 
cervical spine disability.  In correspondence dated July 2007, 
the appellant indicated that he was unaware that he had a 
cervical strain and that he had never been told that he had 
cervical strain.  He requested another VA examination.

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  A remand is therefore required to afford the appellant 
an adequate VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a 
VA examination to ascertain whether he has 
migraine headaches attributable to service or 
service-connected disability.  The claims 
file must be available for review.  A 
complete rationale is required for all 
opinions.

(a) The examiner should indicate whether it 
is likely, as likely as not, or not likely 
that migraine headaches are related to 
service.  A complete rationale is required.

(b) He should further indicate whether it 
is likely, as likely as not, or not likely 
that migraine headaches are proximately due 
to service-connected low back disability or 
other service-connected disability.  A 
complete rationale is required.

(c) He should lastly indicate whether is 
likely, as likely as not, or not likely 
that service-connected disability 
aggravates migraine headaches.  If 
aggravation is shown, the examiner should 
also provide the following information:  
The baseline manifestations that are due to 
nonservice-connected migraine headaches; 
and the increased manifestations that, in 
the examiner's opinion, are proximately due 
to service-connected disability.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


